DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuwalka et al. (U.S. Publication No. 2017/0256609 A1; hereinafter Bhuwalka) in view of Frougier et al. (U.S. Patent No. 9,991,352 B1; hereinafter Frougier)
	With respect to claim 1, Bhuwalka discloses an integrated circuit device comprising: a fin-type active region protruding from a substrate [100] and extending in a first direction; a plurality of semiconductor patterns [127,128,129] apart from an upper surface of the fin-type active region; a gate electrode [250] surrounding the plurality of semiconductor patterns, the gate electrode extending in a second direction perpendicular to the first direction (See Figure 1 and 28), the gate electrode comprising, a main gate electrode [240] on an uppermost semiconductor pattern of the plurality of semiconductor patterns and extending in the second direction, and a sub-gate electrode [240] between two of the plurality of semiconductor patterns; a spacer structure [160,180,230] on a first sidewall of the main gate electrode and a second sidewall of the main gate electrode; and source/drain regions [190] at respective sides of the plurality 
	Bhuwalka fails to disclose a bottom portion of the main gate electrode has a second width in the first direction that is less than the first width.	In the same field of endeavor, Frougier teaches a bottom portion of the main gate electrode [134B] has a second width in the first direction that is less than the first width (See Figure 16).	The implementation of a curved gate electrode as taught by Frougier allows for a work function adjusting gate structure (see Column 12, lines 52-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Bhuwalka and Frougier discloses wherein, the main gate electrode comprises a round inclined surface from a bottom portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round inclined surface being inclined relative to a third direction perpendicular to each of the first and second directions (See Frougier Figure 16).	With respect to claim 3, the combination of Bhuwalka and Frougier discloses 
	With respect to claim 4, the combination of Bhuwalka and Frougier discloses discloses wherein the spacer structure comprises a first spacer [230] and a second spacer [160], which are sequentially on at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, and the first spacer fills a space defined by the round inclined surface of the main gate electrode and an upper surface of the uppermost semiconductor pattern (See Frougier Figure 16, Bhuwalka Figure 31).
	With respect to claim 11, Bhuwalka discloses an integrated circuit device comprising: a fin-type active region protruding from a substrate [100] and extending in a first direction; a plurality of semiconductor patterns [127,128,129] apart from an upper surface of the fin-type active region; a gate electrode [250] surrounding the plurality of semiconductor patterns, the gate electrode extending in a second direction perpendicular to the first direction (See Figure 1 and 28), the gate electrode comprising, a main gate electrode [240] on an uppermost semiconductor pattern of the plurality of semiconductor patterns and extending in the second direction, and a sub-gate electrode [240] between two the plurality of semiconductor patterns; a spacer structure [160,180,230] disposed on a first sidewall and a second sidewall of the main gate electrode; and source/drain regions [190] at respective sides of the plurality of semiconductor patterns and the source/drain regions respectively at a first side of the gate electrode and a second side of the gate electrode, and contacting a bottom surface 
	In the same field of endeavor, Frougier teaches wherein the main gate electrode [134B] comprises a round inclined surface inclined from a lower portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round inclined surface being inclined relative to a third direction perpendicular to an upper surface of the substrate (see Figure 16).
	The implementation of a curved gate electrode as taught by Frougier allows for a work function adjusting gate structure (see Column 12, lines 52-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 12, the combination of Bhuwalka and Frougier discloses wherein, a center portion of the main gate electrode has a first width in the first direction, a bottom portion of the main gate electrode has a second width in the first direction that is less than the first width, and a space [Le3] between center portions of the source/drain regions which are adjacent to each other has a third width in the first direction that is less than the second width (See Bhuwalka Figure 31 and Frougier Figure 16).

	With respect to claim 14, the combination of Bhuwalka and Frougier discloses wherein the spacer structure comprises a first spacer [230] and a second spacer [160], the first spacer and the second spacer sequential on the first sidewall of the main gate electrode and the second sidewall of the main gate electrode, and the first spacer is conformal along the sidewalls of the main gate electrode, the round inclined surface of the main gate electrode, and an upper surface of the uppermost semiconductor pattern (See Bhuwalka Figure 31 and Frougier Figure 16).
	With respect to claim 16, Bhuwalka discloses an integrated circuit device comprising: a fin-type active region protruding from a substrate [100] and extending in a first direction; a plurality of semiconductor patterns [127,128,129] apart from an upper surface of the fin-type active region; a gate electrode [250]surrounding the plurality of semiconductor patterns and extending in a second direction perpendicular to the first direction (See Figure 1 and 31), the gate electrode comprising, a main gate electrode [240] on an uppermost semiconductor pattern of the plurality of semiconductor patterns and extending in the second direction, and a sub-gate electrode [240] between two of the plurality of semiconductor patterns; a gate dielectric layer [220] between the plurality of semiconductor patterns and the gate electrode; a spacer structure [160,180,230] disposed on a first sidewall of the main gate electrode and a second sidewall of the 
	Bhuwalka fails to disclose a bottom portion of the main gate electrode has a second width in the first direction less than the first width and the main gate electrode comprises a round inclined surface inclined from the bottom portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round inclined surface being inclined relative to a third direction perpendicular to an upper surface of the substrate.
	In the same field of endeavor, Frougier teaches a bottom portion of the main gate electrode [134B] has a second width in the first direction that is less than the first width and the main gate electrode comprises a round inclined surface inclined from the bottom portion of the main gate electrode to at least one of the first sidewall of the main gate electrode or the second sidewall of the main gate electrode, the round inclined surface being inclined relative to a third direction perpendicular to an upper surface of the substrate (See Figure 16).	The implementation of a curved gate electrode as taught by Frougier allows for a . 
Claims 5-10, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuwalka et al. (U.S. Publication No. 2017/0256609 A1; hereinafter Bhuwalka) in view of Frougier et al. (U.S. Patent No. 9,991,352 B1; hereinafter Frougier) as applied to claim 1 above, and further in view of Yang et al. (U.S. Publication No. 2019/0067490 A1; hereinafter Yang)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	With respect to claim 5, the combination of Bhuwalka and Frougier fails to disclose wherein the source/drain regions comprise: a first semiconductor layer on an inner wall of a recess region, the recess region in the fin-type active region, the recess region at both sides of the gate electrode; and a second semiconductor layer on the first semiconductor layer, the second semiconductor layer filling the recess region, and an upper surface of the first semiconductor layer contacts a bottom surface of the spacer structure.
	In the same field of endeavor, Yang teaches wherein the source/drain regions comprise: a first semiconductor layer [107a] on an inner wall of a recess region, the recess region in the fin-type active region, the recess region at both sides of the gate electrode; and a second semiconductor layer [107b,c] on the first semiconductor layer, the second semiconductor layer filling the recess region, and an upper surface of the 
	With respect to claim 6, the combination of Bhuwalka, Frougier, and Yang discloses discloses wherein each of the first semiconductor layer and the second semiconductor layer comprises epitaxial silicon germanium (SiGe), and a concentration of germanium (Ge) of the first semiconductor layer is less than a concentration of Ge of the second semiconductor layer (See Yang ¶[0032-0033]).
	With respect to claim 7, the combination of Bhuwalka, Frougier, and Yang discloses wherein the first semiconductor layer further comprises impurities which are not included in the second semiconductor layer (See ¶[0032-0036]; individual compositions)
	With respect to claim 8, the combination of Bhuwalka, Frougier and Yang discloses the first semiconductor layer comprises an inclined surface in a third direction perpendicular to each of the first and second directions, the inclined surface inclined from an upper surface of the first semiconductor layer to a center portion of the first semiconductor layer (see Yang Figures 1-2).
	With respect to claim 9, the combination of Bhuwalka, Frougier and Yang discloses wherein, at least a portion of the inclined surface of the first semiconductor 
	With respect to claim 10, the combination of Bhuwalka, Frougier and Yang discloses in a plan view, a first width in the second direction of the first semiconductor layer is greater than or equal to a second width in the first direction of a center portion of the first semiconductor layer (See Yang Figure 2).
	With respect to claim 15, the combination of Bhuwalka and Frougier fails to disclose wherein the source/drain regions comprise: a first semiconductor layer on an inner wall of a recess region, the recess region in the fin-type active region at a first side of the gate electrode and a second side of the gate electrode; and a second semiconductor layer filling the recess region on the first semiconductor layer, and the first semiconductor layer comprises an inclined surface in the third direction inclined from an upper surface of the first semiconductor layer to a center portion of the first semiconductor layer.	In the same field of endeavor, Yang teaches wherein the source/drain regions comprise: a first semiconductor layer [107a] on an inner wall of a recess region, the recess region in the fin-type active region at a first side of the gate electrode and a second side of the gate electrode; and a second semiconductor layer [107b,c] filling the recess region on the first semiconductor layer, and the first semiconductor layer comprises an inclined surface in the third direction inclined from an upper surface of the 
	The implementation of the source/drain region as taught by Yang allows for proper conductance of the source/drain structure, thereby reducing the enlargement of the gate length ¶[0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 17, the combination of Bhuwalka and Frougier fails to disclose wherein the pair of source/drain regions each comprise: a first semiconductor layer on an inner wall of a recess region, the recess region in the fin-type active region at both sides of the gate electrode; and a second semiconductor layer filling the recess region on the first semiconductor layer, an upper surface of the first semiconductor layer being in contact with a bottom surface of the spacer structure.
	In the same field of endeavor, Yang teaches wherein the pair of source/drain regions each comprise: a first semiconductor layer [107a] on an inner wall of a recess region, the recess region in the fin-type active region at both sides of the gate electrode; and a second semiconductor layer [107b,c] filling the recess region on the first semiconductor layer, an upper surface of the first semiconductor layer being in contact with a bottom surface of the spacer structure [106] (See Figure 1-3).
	The implementation of the source/drain region as taught by Yang allows for proper conductance of the source/drain structure, thereby reducing the enlargement of the gate length ¶[0004]). Therefore, it would have been obvious to one of ordinary skill 
	With respect to claim 18, the combination of Bhuwalka, Frougier and Yang discloses wherein, each of the first semiconductor layer and the second semiconductor layer comprises epitaxial silicon germanium (SiGe), a concentration of germanium (Ge) of the first semiconductor layer is less than a concentration of Ge of the second semiconductor layer (See Yang ¶[0032-0033]), and the first semiconductor layer further comprises impurities which are not included in the second semiconductor layer (See ¶[0032-0036]; individual compositions).
	With respect to claim 19 the combination of Bhuwalka, Frougier and Yang discloses wherein, the second semiconductor layer contacts the contact plug (see [320] Bhuwalka Figure 31)
	With respect to claim 20, the combination of Bhuwalka, Frougier and Yang discloses in a plan view, a first width in the second direction of the first semiconductor layer is greater than or equal to a second width in the first direction of a center portion of the first semiconductor layer (See Bhuwalka Figure 31).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jambunathan et al. (U.S. Publication No. 2018/0358436 A1) discloses a gate-all-around transistor device
Lee et al. (U.S. Patent No. 9,673,279 B2) discloses a multi-channel transistor
Chang et al. (U.S. Publication No. 2014/0151639 A1) discloses a multi-channel transistor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN HAN/Primary Examiner, Art Unit 2818